}N THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DiviSIoN mg 533 15 P?‘? 2= 53
UNITED STATES oF AMERICA z CASE No. 3:19CR35
v_ : JUDGE WALTER H, RICE
BRooI<:ES RHOJ:)ES (1) ; oRDER UNSEALING

IMANI FORD (2) INDICTMENT (R. l 8) FORWARD

 

Upon motion or` the United States, and for the reason that the above captioned defendant

is in custody, the ]ndictrnent (R. l 8) forward in the above captioned case is hereby ordered

unsealed.

 

f ly --
DATE; §§ ~c 55 t 2 L~‘ ~ "§M\
JUDGE WALTER H_ RlCE

UNITED STATES DISTRICT COURT

